Barnard, P. J.
The complaint states a good cause of action. The defendants published in their newspaper a charge that the plaintiff, when she was the wife of one Herbert, was detected by her husband in a room in an hotel with one Gray; that they had registered under an assumed name as husband and wife; and that Herbert confronted them when they came out of the room at the hotel in the morning. The article describes the plaintiff as a faithless spouse and as a guilty companion of Gray. It is too plain to need any authority that such language concerning a married woman, if false and maliciously published, tends to bring her into public scorn and disgrace, and this makes a libelous publication. Morey v. Association, 123 N. Y. 207, 25 N. E. Rep. 161. The interlocutory judgment overruling the demurrer, with leave to answer, is affirmed, with costs. Leave is, however, given, upon payment of costs, for the defendants to answer the complaint in 20 days after the decision is entered herein.